Citation Nr: 0007597	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  91-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date, prior to June 18, 1998, 
for assignment of an increased (compensable) evaluation of 
10 percent evaluation for bilateral hearing loss.  

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  One of the 
matters the Board must address is which issue or issues are 
properly before it at this time.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

The Board has reviewed the veteran's statements regarding the 
delays associated with the adjudication of his claims.  
However, based on a total review of the procedural history of 
this case, the difficulties associated with the adjudication 
of the veteran's claims are clear.  At one point, the veteran 
has had claims simultaneously before the United States Court 
of Appeals for Veterans Claims (Court), the Board, and the 
RO.  The veteran has raised different claims at different 
stages in the adjudication process.  Simply stated, the RO 
has difficulties adjudicating additional claims raised by the 
veteran when his claims folder is in the possession of either 
the Court or the Board.  Correspondingly, the Board cannot 
adjudicate additional claims appealed by the veteran when the 
RO is in the process of adjudicating additional claims 
subsequently raised.  

In order to determine what issues are before the Board at 
this time, the undersigned has reviewed this case in detail.  
The history of this case is described below.  

In October 1991, the Board denied the veteran's claim of 
entitlement to service connection for hearing loss.  In his 
substantive appeal of February 1990, while the veteran noted 
other disabilities, the sole issue appealed to the Board at 
that time was the claim of entitlement to service connection 
for hearing loss.  The Board's October 1991 decision was 
appealed to the Court.  During that time, the veteran filed 
additional claims for VA compensation with the RO.  In an 
October 1993 determination, the RO denied the claim of 
increased compensation for a shell fragment wound of the 
right leg and an increased evaluation for post-traumatic 
stress disorder (PTSD).  In a notice of disagreement dated in 
November 1993, the veteran specifically indicated that he was 
appealing solely the issue of entitlement to an increased 
evaluation for PTSD to the Board.  At that time, the 
veteran's case was also pending before the Court.  

A Statement of the Case on the issue of entitlement to an 
increased evaluation for PTSD was issued in December 1993 and 
a timely substantive appeal was submitted by the veteran in 
January 1994.  Accordingly, the issue of entitlement to an 
increased evaluation for PTSD is before the Board at this 
time.  

In July 1993 the Court issued a memorandum decision wherein 
the Board's October 1991 decision was vacated and remanded 
for additional proceedings.  

In October 1993 the issue of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) and disability as secondary 
to Agent Orange (AO) exposure was deferred pending additional 
development.  In April 1994 the RO denied entitlement to a 
TDIU, and service connection as secondary to AO exposure for 
hypertension, acne, hearing loss, anxiety, and depression, 
and arthritis of the right shoulder and right elbow.  At that 
time the RO noted that anxiety and depression were considered 
in the rating decision of July 1989 wherein service 
connection had been granted for PTSD.  It was indicated that 
anxiety and depression were included in the PTSD evaluation.  
A timely notice of disagreement with the April 1994 rating 
decision was not received by the RO.  

In June 1994 the veteran filed additional claims for VA 
compensation.  These claims were addressed by the RO in a 
December 1994 rating determination.  At that time service 
connection was denied for tinnitus, athlete's foot, and a 
TDIU.  The RO also determined that new and material evidence 
to reopen the claim for service connection for acne, hearing 
loss, and hypertension had not been submitted.  It was 
further noted that the obsessive-compulsive neuroses cited by 
the veteran had been included in the PTSD evaluation.  The 
veteran was provided notice of this determination that month.  
A timely notice of disagreement with the December 1994 rating 
determination was not received by the RO.  

In December 1995 the RO denied entitlement to a TDIU.  The 
veteran received notice of this determination in January 
1996.  Once again, a timely notice of disagreement with this 
rating determination was not received from the veteran.  A 
Supplemental Statement of the Case was issued by the RO with 
respect to the issue of entitlement to an increased 
evaluation for PTSD in February 1996.

Following the Court's decision, the veteran's claims folder 
was transferred to the RO for consideration of issues 
unrelated to the hearing loss claim.  The Board finally 
received the veteran's claims folder in April 1997.  In May 
1997 the Board granted entitlement to service connection for 
hearing loss.  Accordingly, the issue of entitlement to 
service connection for hearing loss is not before the Board 
at this time.  

An audiological evaluation was performed in June 1997 to 
determine the nature and extent of severity of the presently 
service-connected bilateral hearing loss.  At that time, a 
reference was made to the veteran having complaints of 
tinnitus since 1978.  As a result, the RO, in their August 
1997 rating determination, addressed the issue of whether new 
and material evidence had been presented to reopen a claim of 
service connection for tinnitus.  At that time, the RO noted 
that this was an inferred claim based on the June 1997 VA 
audiological evaluation.  

In August 1997 the RO awarded the veteran a noncompensable 
evaluation for his bilateral hearing loss based on the June 
1997 audiological evaluation.  

A timely notice of disagreement with the August 1997 rating 
determination was received by the RO in June 1998.  At that 
time the veteran made reference to both the evaluation of his 
bilateral hearing loss and service connection for tinnitus.  
The veteran contended that his bilateral hearing loss and 
tinnitus should be amended and increased to 100 percent 
disabling.  

A Statement of the Case on the issue of entitlement to an 
increased evaluation for bilateral hearing loss and whether 
new and material evidence had been submitted to reopen a 
claim of service connection for bilateral tinnitus was issued 
by the RO in November 1998.  At that time, the RO increased 
the evaluation for the service-connected bilateral hearing 
loss from noncompensable to 10 percent disabling.  

Within the Statement of the Case dated in November 1998, the 
RO reported that the grant of an increased evaluation for the 
service-connected bilateral hearing loss was considered a 
total grant of this claim.  The Board cannot agree with this 
determination.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
Court held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  This is 
particularly true in light of the veteran's statements in 
both his notice of disagreement of June 1998 and his 
substantive appeal of December 1998.  Consequently, this 
issue is before the Board at this time.  

In December 1998 the veteran raised the claim of entitlement 
to an earlier effective date for the award of an increased 
(compensable) evaluation of 10 percent for his bilateral 
hearing loss.  In light of this new claim, the RO issued a 
Supplemental Statement of the Case addressing the issue of 
entitlement to an earlier effective date for an increased 
evaluation for bilateral hearing loss.  In April 1999 the 
veteran stated that he wished to appeal all of the issues 
listed in the November 1998 Statement of the Case and the 
recently issued Supplemental Statement of the Case. 

As stated by the Court, the statute, 38 U.S.C.A. § 7105 (West 
1991), does not impose technical pleading requirements.  
Tomlin v. Brown, 5 Vet. App. 355 (1993).
The Board must also review all issues which are reasonably 
raised from a liberal reading of the veteran's substantive 
appeal.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
Consequently, the Board will address the issue of entitlement 
to an increased evaluation for bilateral hearing loss along 
with the claim of an earlier effective date of this 
evaluation.  

In the future, in order to avoid delays in the adjudication 
of his claims, the veteran may wish to avoid filing 
additional claims for VA compensation until all previous 
claims for VA compensation have been fully addressed by the 
VA.  As the Court has stated:

"Advancing different arguments at successive 
stages of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation."

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

In June 1999 the veteran revoked his representative's power 
to represent him in these claims.  Accordingly, the veteran 
is unrepresented in his appeal.  For reasons which will 
become clear below, the claim of entitlement to an increased 
evaluation for PTSD is addressed in the REMAND portion of 
this determination.  

The Board's decision in this case is consistent with the 
decision by the United States Court of Appeals for the 
Federal Circuit in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), when it rejected the holding in West v. Brown, 7 
Vet. App. 329 (1995) (en banc), that, for jurisdictional 
purposes, an appeal of a service connection claim includes 
all benefits potentially available that stem from the 
essential elements of that claim.  

Instead, the Federal Circuit held that, for purposes of 
initiating appellate review, a notice of disagreement applies 
only to the element of the claim currently being decided, 
such as service connection, and necessarily cannot apply to 
the "logical down-stream element of compensation level" if 
the service connection claim is subsequently granted, either 
by the Board or the RO on remand from the Board.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The RO denied entitlement to service connection for 
tinnitus when it issued an unappealed, final rating decision 
in December 1994.

3.  The evidence submitted since the December 1994 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative nor 
cumulative, and it is significant, it must be considered in 
order to fairly decide the merits of the claim.  

4.  The claim of entitlement to service connection for 
tinnitus is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

5.  The cause of the veteran's tinnitus condition cannot 
satisfactorily be dissociated from the veteran's active 
service.  

6.  The June 1997 VA audiological evaluation disclosed an 
average loss of 39 decibels in both ears with a speech 
recognition ability of 94 percent in the right ear and 84 
percent in the left ear. 

7.  The average pure tone decibel losses and speech 
discrimination percentages in June 1997 convert to Roman 
numerical designation set forth in 38 C.F.R. § 4.85, Table 
VI, as Level I hearing in the right ear and Level II in the 
left ear.  

8.  A July 1998 private audiological evaluation reflects an 
average of 45 decibels with a speech recognition ability of 
72 percent in the right ear, and an average loss of 57.5 
decibels with a speech recognition ability of 68 percent in 
the left ear.  

9.  The average pure tone decibel losses and speech 
discrimination percentages for the July 1998 audiological 
evaluation convert to Roman numerical designation set forth 
in 38 C.F.R. § 4.85, Table IV, as Level IV hearing in the 
right ear and Level V in the left ear.  

10.  Credible medical evidence fails to reveal hearing loss 
more severe than that noted within the July 1998 audiological 
evaluation.

11.  In November 1998 the RO awarded the veteran an increased 
(compensable evaluation of 10 percent for his bilateral 
hearing loss effective from June 18, 1998, under 38 C.F.R. 
§ 4.85, Table VII (1999) and Diagnostic Code 6101 (in effect 
prior to June 10, 1999).  

12.  In light of the June 1997 VA audiological evaluation, 
there is no basis to award the veteran a 10 percent 
evaluation for his bilateral hearing loss prior to June 18, 
1998.  


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1994 
determination wherein the RO denied entitlement to service 
connection for tinnitus is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Resolving the benefit of the doubt in the veteran's 
favor, tinnitus has been caused by either the veteran's 
active service or his service-connected bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 
4.85, Diagnostic Code 6101 (in effect prior to June 10, 1999) 
and 38 C.F.R. §§ 4.85, 4.86 (1999).  

5.  The criteria for an effective date, prior to June 18, 
1998, for assignment of an increased (compensable) evaluation 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991);  38 C.F.R. § 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In December 1994 the RO denied entitlement to service 
connection for tinnitus.  The veteran was notified of this 
determination that month.  The RO never received a timely 
notice of disagreement with this determination.  

In May 1997 the Board granted the claim of entitlement to 
service connection for hearing loss.  In order to determine 
the nature and extent of its severity, the RO, in June 1997, 
had the veteran's hearing evaluated.  During this evaluation, 
the veteran contended that he had tinnitus since his service 
in Vietnam.  Pure tone thresholds, in decibels, were as 
follows:  




HERTZ




1000
2000
3000
4000
RIGHT

15
20
55
65
LEFT

5
40
50
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 84 percent in the left ear.  The 
veteran indicated that he did not hear everyday sounds and 
that he was confused where certain sounds originated.  It was 
also noted that he misunderstood words and asked people to 
repeat themselves often.  An examination of the ears, nose, 
and throat revealed that they were intact.  The veteran was 
diagnosed with sensorineural hearing loss in both ears.  

In August 1997 bilateral hearing loss was found to be 
noncompensable based on the findings of the June 1997 
audiological evaluation.  In light of the reference to 
tinnitus within this VA examination report, the RO reviewed 
the issue of whether new and material evidence adequate to 
reopen the claim of service connection for tinnitus had been 
submitted.  It was determined that new and material evidence 
had not been submitted to reopen this previously denied 
claim.  

In June 1998 the veteran filed a notice of disagreement with 
the August 1997 rating determination.  He contended that 
service connection for tinnitus was warranted because it was 
causally related to his acoustic trauma sustained in service.  
It was contended that his disability rating for bilateral 
hearing loss and tinnitus should be amended and increased to 
100 percent.  

In order to fully resolve this issue the RO obtained an 
independent medical opinion at the expense of VA.  This 
audiological evaluation was performed in July 1998.  At that 
time the veteran noted bilateral hearing impairment and 
bilateral tinnitus since 1965.  He noted that he had been 
exposed to artillery noises, rocket blasts, small arms fire, 
and other loud noises during his active service.  It was 
indicated that he had worn two hearing aids for the past 
year.  

Physical examination of the ears was normal.  A review of 
medical records by the examiner noted several prior 
audiograms with configurations "similar" to the one 
performed at that time.  On an audiological evaluation 
performed that month, pure tone thresholds, in decibels, were 
as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

30
25
60
65
LEFT

30
55
65
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 68 percent in the left ear.  
The board-certified otolaryngologist noted that the veteran 
had moderate to severe sensorineural loss, bilaterally, that 
was largely due to noise exposure while in the Marines.  It 
was stated, in pertinent part, that tinnitus arose at the 
same time as the hearing loss and it should be attributable 
to the same cause.  

In light of the independent medical expert opinion of July 
1998, the RO, in a November 1998 rating determination, 
awarded the veteran a 10 percent disability evaluation for 
his bilateral hearing loss from June 18, 1998.  In a November 
1998 Statement of the Case, the RO correctly noted that 
medical records were negative to references of tinnitus 
during the veteran's active service.  The RO also noted that 
there was no evidence of head injury, concussion, or acoustic 
trauma in service.  The RO determined that while the veteran 
may have had exposure to the noises of modern warfare, the 
evidence did not show that he incurred tinnitus in service, 
within the one-year presumptive period following service, or 
that tinnitus was otherwise related to service.  As a result, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
bilateral tinnitus.  

In a December 1998 substantive appeal, the veteran raised the 
issue of entitlement to an earlier effective date for the 
award of a 10 percent evaluation for bilateral hearing loss.  
He contended that the compensable evaluation should be 
retroactive to the original first filing of the claim, as 
allegedly supported by the record.  It was again contended 
that tinnitus was causally related to acoustic trauma 
sustained in service.  

A Supplemental Statement of the Case on the issue of 
entitlement to an earlier effective date for an increased 
evaluation for bilateral hearing loss was issued by the RO in 
March 1999.  In April 1999 the veteran noted that he wished 
to dispute every item in both the recent Statement of the 
Case and Supplemental Statement of the Case that was not 
fully consistent with the facts and arguments set forth in 
his substantive appeal of December 1998.  

In June 1999 the veteran withdrew the authority of his 
representative to represent him before VA.  Accordingly, the 
veteran is unrepresented in this appeal.  In March 2000 he 
stated that he would request his case be advanced on the 
docket because of clear and unmistakable error by VA that 
caused a "significant delay in docketing of my appeal over 
seven years earlier.  In this regard, the Board must note 
that the veteran currently holds a 1991 docket number based 
on the substantive appeal filed in January 1994 regarding the 
claim of an increased evaluation for PTSD.  As the Board is 
adjudicating these claims at this time, the veteran's request 
for an advance on the docket is rendered moot.  

Criteria & Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
tinnitus 

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise previously provided by regulation.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.



New evidence is evidence which (1) was no tin the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

Since the RO initially denied this claim in December 1994, 
the RO has received new and material evidence warranting the 
reopening of this claim.  The July 1998 independent medical 
opinion from a board-certified otolaryngologist has clearly 
stated that the veteran's tinnitus arose at the same time as 
his hearing loss and it should be attributable to the same 
cause.  Under Hodge, the Board finds that this evidence alone 
is sufficient to warrant reopening the claim.  Accordingly, 
the Board will proceed with the adjudication of the claim on 
a de novo.  

Under Elkins, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991). 

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with tinnitus.  With regard to the second 
prong of the Caluza analysis, the service medical records and 
immediate post service medical records are silent concerning 
any tinnitus condition.  However, the RO has conceded that 
the veteran was exposed to loud noises during his active 
service.  The veteran has also contended that he has suffered 
from tinnitus since this exposure to loud noise in service.  

Service personnel records indicate that the veteran was 
awarded the Purple Heart Medal.  Accordingly, it must be 
found that the veteran was exposed to combat during his 
active service in the Vietnam War.  As a result, 38 U.S.C.A. 
§ 1154(b);  38 C.F.R. § 3.304(d) (1999) are applicable in 
this case.  Accordingly, the Board finds that the second 
prong of the Caluza analysis has been met.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, the July 1998 medical opinion clearly provides 
nexus evidence associating the exposure to loud noise in 
service with the veteran's current tinnitus disorder.  
Accordingly, as the veteran has met all three prongs of the 
Caluza analysis, the claim is well grounded.  

Under Elkins, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim.  In this 
case, the evidence that supports the veteran's claim is his 
exposure to loud noises during his active service and the 
July 1998 independent medical opinion.  The evidence that 
does not support the veteran's claim includes the veteran's 
failure to file a claim for this disability until many years 
after his discharge from active service as well as the 
service medical records, which make no reference to tinnitus.  

In weighing the probative value with the veteran's 
statements, the Board must consider the "reasonable doubt" 
doctrine.  The codification of the "reasonable doubt" 
standard is contained in 38 C.F.R. § 3.102 (1999), which 
provides, in pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 
In this case, based on the evidence as a whole, the Board 
concludes that the negative evidence is at least balanced by 
the positive evidence.  Accordingly, the Board finds that the 
claim of entitlement to service connection for tinnitus 
should be granted.  


Entitlement to an evaluation in excess of 
10 percent for bilateral hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
service-connected disability, the Board considers the current 
evaluation reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
elements of the disability present.  38 C.F.R. § 4.2.  The 
Board also considers the validity of the veteran to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.  

VA changed the regulations pertaining to the evaluation of 
hearing loss during the course of the veteran's appeal.  
These changes became effective June 10, 1999.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO has not had the opportunity to evaluate the 
veteran's claim under the new regulations.  However, in this 
case, the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but generally add 
certain provisions that were already the practice of VA.  
38 C.F.R. § 4.85 (1999).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  


The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as demonstrated by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry test in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected hearing loss, the revised rating schedule 
establishes 11 auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).

As noted above, the June 1997 audiological evaluation 
revealed an average loss of 39 decibels in both ears with a 
speech recognition of 94 percent in the right ear and 84 
percent in the left ear.  The average pure tone decibel 
losses and speech discrimination percentages in June 1997 
convert to Roman numerical designation of Level I hearing in 
the right ear and Level II in the left ear.  This finding 
warrants a noncompensable evaluation.  

The independent medical expert opinion of July 1998 found an 
average loss of 45 decibels with a speech recognition ability 
of 72 percent for the right ear, and an average loss of 57.5 
decibels with a speech recognition of 68 percent in the left 
ear.  The average pure tone decibel losses and speech 
discrimination percentages for the July 1998 audiological 
evaluation convert to Level IV hearing in the right ear and 
Level V in the left ear.  This demonstrated bilateral hearing 
acuity warrants a 10 percent evaluation under 38 C.F.R. 
§ 4.85, Diagnostic Code 6101 (in effect prior to June 10, 
1999) or under 38 C.F.R. §§ 4.85, 4.86 (1999).  Under either 
the previous or amended criteria for evaluating the veteran's 
hearing loss, a disability evaluation in excess of 10 percent 
is not warranted.  

The findings of the independent medical expert of July 1998, 
which provided the basis to grant service connection for 
tinnitus, and the June 1997 VA audiological evaluation are 
entitled to great probative weight in determining the nature 
and extent of severity of the veteran's current bilateral 
hearing loss.  There is no basis to conclude that the first 
audiological evaluation was either more accurate or less 
accurate than the second.  While the results of the June 1997 
audiological evaluation would not warrant a compensable 
evaluation for the veteran's bilateral hearing loss, the July 
1998 audiological evaluation would provide for a 10 percent 
evaluation.  

The RO, obviously taking into consideration the doctrine of 
reasonable doubt, has awarded the veteran a 10 percent 
evaluation based on the July 1998 audiological evaluation.  
In this regard, the Board must find that the RO has fulfilled 
the duty to assist the veteran in the development of his 
claim by obtaining not only an audiological evaluation but an 
independent medical expert opinion paid for by VA.  

The veteran has not cited to any medical record that would 
support his contention that he is entitled to a 100 percent 
disability evaluation for bilateral hearing loss.  In this 
regard, it should be noted that 38 C.F.R. § 4.86(a) is not 
for application in this case as the pure tone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) are not 55 decibels or more.  In any event, 
an increased evaluation under either Table VI or Table VI(a) 
is not warranted.  

In deciding this claim, the Board has considered the Court's 
determination in Fenderson v. West, 12 Vet. App. 112 (1999) 
and whether the veteran is entitled to an increased 
evaluation for a separate period of time based on the facts 
found during the appeal period.  The Board will address this 
issue when it evaluates the claim of entitlement to an 
earlier effective date.  

The Board has also considered the issue of whether the 
veteran is entitled to an increased evaluation under 
38 C.F.R. § 3.321(b)(1) (1999).  However, based on a review 
of the current evidence of record, the Board finds that the 
issue of extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) has not been raised by the record.  See 
Fanning v. Brown 4 Vet. App. 225, 229 (1993) and Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  

The Board finds no evidence to indicate that the veteran's 
hearing loss has caused hospitalizations or has caused him to 
lose work.  In this regard, the Board has reviewed the Social 
Security Administration (SSA) determination regarding the 
veteran's employability.  Significantly, no reference is made 
to the veteran's hearing loss.  There is no medical opinion 
of record that he is unemployable due to his 
service-connected hearing loss.  Thus, the contention that 
the veteran is not employable due to his hearing loss is 
without foundation.  In any event, the claim of entitlement 
to a TDIU was adjudicated by the RO and not appealed by the 
veteran.  Accordingly, it is not before the Board at this 
time.  


Entitlement to an effective date, prior 
to June 18, 1998, for assignment of a 
compensable evaluation of 10 percent for 
bilateral hearing loss for bilateral 
hearing loss.

The veteran contends that he should be awarded a compensable 
evaluation for bilateral hearing loss on the date he filed 
his initial claim for VA compensation for this disability, 
October 2, 1989.  However, while there were indications of 
hearing loss from 1989 to 1998, including a May 1989 medical 
report indicating that he be continued off work until further 
notice due to hypertension, severe anxiety, PTSD, and 
progressive hearing loss, as well as his employer's records 
(indicating hearing loss in 1979), there is absolutely no 
medical evidence of record to support the conclusion that a 
10 percent evaluation was warranted prior to July 1998.  

The audiological evaluation of June 1997, which found 
evidence indicating that the veteran was entitled to a 
noncompensable evaluation for this disability, clearly 
supports the conclusion that the veteran was not entitled to 
a compensable evaluation for this disability until 1998.  
38 U.S.C.A. § 5110(a) provides, in pertinent part:

Unless specifically otherwise provided in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of the receipt of 
the application thereof.  

In this case, the RO has awarded the veteran a compensable 
evaluation based on the audiological testing performed in 
July 1998.  Based on the audiological testing performed in 
June 1997, there is no basis to award the veteran a 
compensable evaluation.  Nevertheless, the RO awarded the 
veteran a 10 percent disability evaluation for bilateral 
hearing loss from June 18, 1998.  

It is unclear why the RO has provided the veteran with a 
10 percent disability evaluation for bilateral hearing loss 
from June 18, 1998.  The audiological testing performed in 
June 1997 did not provide a basis to award a compensable 
evaluation for this disability.  Nevertheless, the RO, 
apparently in light of the July 1998 testing, awarded a 
compensable disability evaluation from June 18, 1998.  While 
the medical evidence would support the conclusion that the 
veteran was entitled only to a compensable evaluation for 
this disability from July 20, 1998, the day of the 
independent medical expert evaluation, the issue before the 
Board at this time is whether an earlier effective date is 
warranted, not whether the effective date for the award 
should actually be later than it is at this time.  

As there no evidence to support the conclusion that the 
veteran was entitled to an effective date of June 18, 1998, 
for a 10 percent evaluation for his bilateral hearing loss, 
there is even less evidence to support the conclusion that 
the veteran is entitled to a compensable evaluation prior to 
this date.  In this regard, there is absolutely no evidence 
that suggests that the hearing testing performed in June 1997 
was inaccurate.

Significantly, while the veteran has cited to a bilateral 
hearing loss disability since his discharge from service, he 
has failed to provide any audiometric testing results which 
would support the conclusion that he was entitled to a 
compensable evaluation for this disability until 1998.  The 
fact that the veteran may have had hearing difficulties does 
not necessarily support the conclusion that he was entitled 
to a compensable evaluation for this disability.  The 
audiometric testing performed in June 1997 clearly supports 
this conclusion.  

The RO has determined that, on June 18, 1998, there was 
sufficient evidence to suggest that the veteran warranted a 
10 percent evaluation for this disability.  As noted above, 
the issue of whether the effective date of this award should 
be made later, rather than earlier, is not directly before 
the Board at this time.  

This case has clearly provided difficulties to the RO, and 
the Board would not dispute this determination in light of 
the nature of the veteran's contentions presented throughout 
his claims.  Accordingly, the Board will not order a later 
effective date for the 10 percent award.  Still, the evidence 
of record clearly does not support a determination that the 
bilateral hearing loss was 10 percent disabling prior to June 
18, 1998.  Accordingly, this claim is denied.  

ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
tinnitus, the appeal is granted in this regard.  

The veteran has submitted a well grounded claim of 
entitlement to service connection for tinnitus.

Entitlement to service connection for tinnitus is granted.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.  

Entitlement to an effective date, prior to June 18, 1998, for 
assignment of an increased (compensable) evaluation of 10 
percent for bilateral hearing loss is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With regard to the veteran's claim of entitlement to an 
increased evaluation for PTSD, the Board must note that, 
since he filed this claim several years earlier, the criteria 
for rating PTSD were revised effective November 7, 1996.  
38 C.F.R. §§ 4.125 to 4.130 (1999).  The provisions of 
38 C.F.R. § 4.132 were amended and redesignated as 38 C.F.R. 
§ 4.130.  

This is significant because, under the new regulation, the 
criteria used for determining the severity of PTSD have 
substantially changed, focusing more on individual symptoms 
as manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as, for example, "totally incapacitating, severe, 
or considerable."  

In the Supplemental Statement of the Case issued in February 
1996 the RO appears to have used the old rating criteria.  
The Board finds that the current medical reports of record do 
not contain adequate specific findings as to the enumerated 
criteria contained in the revised regulation.  Absent such 
findings, whether they be positive or negative, the Board 
concludes that the record is inadequate for rating purposes.  
38 C.F.R. § 4.2 (1999).  

Therefore, in light of Massey v. Brown, 7 Vet. App. 204, 
(1994), the Board finds that a contemporary VA examination, 
in accordance with the newly implemented diagnostic criteria, 
would be of probative value in the veteran's appeal.  A VA 
psychiatric examination is needed to delineate the symptoms 
attributable to the service-connected PTSD and to obtain an 
opinion as to the severity of the disorder which would 
include an assessment using the Global Assessment of 
Functioning (GAF) scale.  Accordingly, the case is REMANDED 
to the RO for the following development.

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Initially, the veteran is asked to 
avoid (if possible) the filing of any 
additional claims with the RO until the 
claim for an increased evaluation for 
PTSD is fully adjudicated by the Board.  
This is asked in order to avoid any 
additional delays in the adjudication of 
the sole issue before the Board at this 
time.  

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for an increased evaluation for PTSD.  
After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
from all sources identified by him whose 
records have not been previously secured, 
including all recent treatment of the 
veteran's PTSD as well as any medical 
records in the possession of the Social 
Security Administration based on their 
granting of the veteran's claim.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

4.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
current nature and extent of severity of 
PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that such 
review was undertaken.  The purpose of 
this evaluation is to determine the 
degree of disability associated with the 
veteran's PTSD.  If there are different 
psychiatric disorders other than PTSD, 
the examiner must attempt to reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, that fact should be 
specified.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must assign a GAF score for each 
psychiatric disorder diagnosed.  The 
examiner must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

The Board must note that previous testing 
of the veteran, including testing 
performed in June 1993 and February 1991, 
indicate that the veteran may exaggerate 
his symptoms.  The examiner should take 
this into consideration in making the 
determination cited below.  In this 
respect, the psychiatrist must identify 
the frequency and severity of all 
findings, as well as enumerate all 
symptomatology, particularly with respect 
to:

a)   The veteran's affect, speech, 
memory, judgment, abstract thinking, mood 
and impulse control;  



b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment, and if 
in fact PTSD has rendered the veteran 
unemployable.  Any opinions expressed 
must be accompanied by a complete 
rationale.


5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should review the claim for 
increased rating, with a broad and liberal 
interpretation of the applicable regulations 
and legal precedent, consistent with 
38 C.F.R. §§ 4.3 and 4.7 (1999), and with 
consideration of the previous as well as 
amended rating criteria for PTSD.  The RO 
should also document its consideration of the 
applicability of the criteria under 38 C.F.R. 
§ 3.321(b)(1).  The veteran is advised that 
any additional claims will not be before the 
Board unless the determination of the RO is 
unfavorable, and the veteran files a notice 
of disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. § 7105 
(West 1991).   

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provided a reasonable period of 
time for a response.  Thereafter, the case should be returned 
to the Board for further appellate review.  


By this remand, the Board intimates no opinion, legal or 
factual, as to any final outcome warranted.  The veteran need 
take no action until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Error! Not a valid link



